NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the Federal Circuit
DONNA BROWN,
Petitioner,
V. _
DEPARTMENT OF VETERANS AFFAIRS,
Respondent.  v j
2011-3044
Petition for review of the Merit Systems Pr0tection
Board in case no. CHO752100371~I-1.
ON MOTION
ORDER
Donna Brown moves for leave to proceed in forma
pauperis
Upon consideration thereof
IT ls OR1)ERED THAT:
The motion is granted

BROWN V. VA
2
FoR THE CoURT
DEC 2 0 2310 /s/ Jan Horba1y
Date J an H0rba1y
cc: D0nna Br0Wn
S
Jeanne E. DaVidS0n, Esq.
Clerk
lLE
U.S. UOUR`FOF APPEALS FBR
THE FEDERAL C|RCUlT
DEC' 20 2019
__ __ 1-
~
1AN l~IORBALY _
' CLERK